Citation Nr: 0831532	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  98-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to January 2, 1997, 
for service connection for postoperative residuals of a 
laryngectomy for cancer of the larynx.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had periods of active service from February 1943 
to November 1945 and from June 1953 to January 1955.  He was 
a prisoner of war (POW) of the German Government for nine 
months between 1944 and 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for 
postoperative residuals of a laryngectomy for cancer of the 
larynx, and assigned an effective date of January 2, 1997.  
The veteran appealed the issue of entitlement to an earlier 
effective date.  

In December 1999, the Board denied the claim.  The appellant 
appealed the Board's decisions to the United States Court of 
Appeals for Veterans Claims (the Court).  In September 2001, 
the Court vacated and remanded the Board's decision with 
regard to the earlier effective date claim.  In April 2002, 
the Board again denied the claim.  In June 2004, the Court 
vacated and remanded the Board's decision.  The Court's order 
was affirmed by the Federal Circuit. 

In October 1998, the veteran was afforded a hearing at the RO 
before a Veterans Law Judge who is no longer with the Board.  
The veteran was provided notice of this fact in June 2008.  
The veteran did not request another hearing, therefore, the 
Board will assume that the veteran does not want another 
hearing before the Board.  In this regard, the undersigned 
has reviewed the hearing transcript and any decision made in 
this case would take into consideration the veteran's 
testimony. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the Court's Order, dated in June 2004, shows that 
the Court indicated that a Remand was warranted so that the 
veteran could be afforded additional notice of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  This VCAA notification letter must be 
provided by the RO.  See Disabled Am. Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(invalidating the regulation which empowered the Board to 
issue written notification of the VCAA).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should send the veteran a 
corrective VCAA notice letter, and ensure 
that VA has fulfilled all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475 (see Court decision 
in this case, pages two and three).  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



